DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020 was considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 5, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matikainen (US 2020/0412919) in view of Hatase et al. (US 2017/0307872).
Regarding Claim 1, Matikainen discloses a lens arrangement for a camera device, the lens arrangement (Fig. 2) comprising: 
a lens member (Paragraph 0043, lens assembly) comprising a barrel enclosing a lens unit (Paragraph 0043, the lens assembly includes the lens barrel 3 and a set of lenses) and extending along a longitudinal lens member axis (Fig. 2, 3 as shown), 
a lens holder (Fig. 2, motor 4 is provided with internal threads, Paragraphs 0078-0079) comprising a wall surrounding a cavity,
wherein the lens member (Fig. 2, lens barrel 3 is inserted into the motor 4, Paragraphs 0078-0079) is at least partly inserted into the cavity,
wherein the lens arrangement comprises an emitter (Fig. 2, Fig. 3, LED 23), arranged to emit electromagnetic radiation to an area located in the field of view of the lens arrangement (Paragraphs 0056-0060, the illumination assembly can evenly irradiate on the target, Paragraph 0056),

However Hatase, in the same field of endeavor, teaches wherein the barrel of the lens member (Fig. 3, mold resin 17) defines a channel (Fig. 3, light guide 57) which extends inside a wall section of the barrel of the lens member (Fig. 3, 15) in parallel with the longitudinal lens member (Fig. 3, lens 93) axis and which has a first end opening facing a field of view of the lens arrangement (Fig. 3, opening is to the left), and emitting radiation via the channel and the first end opening (Fig. 3, optical fiber 59) for the purpose of producing a compact light source for imaging by moving the light emitter away from the lens barrel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens arrangement of Matikainen with the wherein the barrel of the lens member defines a channel which extends inside a wall section of the barrel of the lens member in parallel with the longitudinal lens member axis and which has a first end opening facing a field of view of the lens arrangement, and emitting radiation via the channel and the first end opening, of Hatase, for the purpose of producing a compact light source for imaging by moving the light emitter away from the lens barrel.
Regarding Claim 2, Matikainen in view of Hatase discloses as is set forth above and Hatase further discloses wherein the channel comprises a light guide arranged in 
Regarding Claim 3, Matikainen in view of Hatase discloses as is set forth above and Matikainen further discloses wherein the emitter is arranged to emit electromagnetic radiation in the form of at least one of: UV light, IR light, radar radio waves, visible light, or laser light (Paragraph 0060, the first and second LEDs having different color temperatures, the term “color temperature” being a characteristic of visible light).
Regarding Claim 5, Matikainen in view of Hatase discloses as is set forth above and Hatase further discloses wherein the channel further comprises a second end opening (Fig. 3, light guide 57 has a second end opening on the right side of 17), for the purpose of producing a compact light source for imaging by moving the light emitter away from the lens barrel.
Regarding Claim 8, Matikainen in view of Hatase discloses as is set forth above and Hatase further discloses wherein the second end opening is faced towards the emitter (Fig. 3, light guide 57 has a second end opening on the right side of 17 and is connected to the emitter Fig. 1, 27, Paragraph 0086), for the purpose of producing a compact light source for imaging by moving the light emitter away from the lens barrel.
Regarding Claim 10, Matikainen in view of Hatase discloses as is set forth above and Matikainen further discloses wherein the lens member is slidingly insertable into the lens holder (Fig. 2, Paragraph 0075, the lens barrel 3 has outward facing 
Regarding Claim 11, Matikainen in view of Hatase discloses as is set forth above and Matikainen further discloses wherein the barrel comprises a wall section in the form of a lens member protrusion extending radially outwardly; and wherein the channel extends inside the lens member protrusion (Fig. 2, Paragraph 0075, the lens barrel 3 has outward facing protrusions (threads) and the motor 4 has inwardly facing protrusions (threads), the inward and outward threads being slidingly inserted into one another, Paragraph 0078).
Regarding Claim 12, Matikainen in view of Hatase discloses as is set forth above and Matikainen further discloses wherein the lens member is releasable attached to the lens holder (Fig. 2, Paragraph 0075 and Paragraph 0078, the threads are reversible, therefore the lens member and the lens holder are releasable attached).
Regarding Claim 13, Matikainen in view of Hatase discloses as is set forth above and Matikainen further discloses wherein a camera device comprising a lens arrangement according to claim 1. (Fig. 2, light sensitive chip 51, Paragraph 0082, Paragraphs 0067-0068, camera window 131).
Allowable Subject Matter
Claims 4, 6,  7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or .
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of lens arrangement specifically including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising an image sensor arranged at a bottom of the cavity, wherein the image sensor is faced towards the lens unit.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of lens arrangement specifically including, as the  distinguishing feature(s) in combination with the other limitations wherein the second end opening is a point-shaped; and wherein the first end opening has a semi annular or annular shape.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of lens arrangement specifically including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising a connector providing a communication between the emitter and the second end opening of the channel.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of lens arrangement specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the emitter is arranged on or adjacent to an image sensor arranged at a bottom of the cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatase et al. (US 2020/0201024), Hatase et al. (US 10,996,456), Hatase et al. (US 10,578,855), Oba (US 2002/0005997), Matikainen (US 11,076,076), Cho et al. (US 10,816,760), Cho et al. (US 2019/0361200), Kakiuchi et al. (US 7,116,371), Kakiuchi et al. (US 2005/0041143), Cheng (US 7,324,154), Cheng (US 2006/0109374), Finizio et al. (US 7,330,649), Finizio et al. (US 2006/0268435), Hsu et al. (US 8,576,333), Hsu et al. (US 2012/0092549), and Lungershausen et al. (US 5,701,015) are cited to show similar lens arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872